DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and providing to the user a result returned as a result of the searching of the first database, as recited in independent claims 1, 19, and 37.

The closest prior art found during extensive searching was Clifford, et al. (US 2016/0078104 A1) which discloses using a user interface to search databases of patient medical information using user selectable criterion, where the user creates database query expressions that periodically scan the databases for patient medical information using a user profile expression and can be called up after the user logs into the GUI (¶ 0091, 0093, 0130). Clifford fails to teach or suggest a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and providing to the user a result returned as a result of the searching of the first database.  Moreover, the missing claimed elements from Clifford are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiments in the Clifford disclosure because it is not an obvious variation of Clifford to search a database based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) an information selection criterion from the user profile information corresponding to the user who made the current request and (c) an information selection criterion from the group profile information corresponding to a group associated with the user who made the current request, and provide to the user a result returned as a result of the searching of the database, where the result includes at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient, (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients, or (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and providing to the user a result returned as a result of the searching of the first database, as recited in independent claims 1, 19, and 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626